           Case 1:20-cv-10320-VSB Document 7
                                           5 Filed 01/22/21
                                                   12/31/20 Page 1 of 1
                                                                                           YAAKOV SAKS▪*
                                                                                             JUDAH STEIN▪
                                                                                          ELIYAHU BABAD▪
                                                                                        RAPHAEL DEUTSCH ^
                                                                                           DAVID FORCE ▪
                                                                                         NAKICHA JOSEPH
                                                                                        MARK ROZENBERG ▪
                                                                                        KENNETH WILLARD▪

                                                                                               NJBar Admissions
                                                                                         ^ CT & NJ Bar Admissions
                                                                                               ▪ NY Bar Admission
                                                                                    *Federal Court Bar Admissions
                                                                AR, CT, CO, DC, IL, MI, MO, ND, NE, NM, TN, TX, WI
285 Passaic Street, Hackensack, NJ 07601| tel: 201.282.6500|fax: 201.282.6501|www.steinsakslegal.com


December 31, 2020

 Via CM/ECF
 The Honorable Barbara C. Moses
 United States District Court
 Southern District of New York
                                                                          1/22/2021

                                                      The parties are advised that this case is assigned to me and has not
RE:     Jenisa Angeles v. Buff Bake, Inc.             yet been referred to Magistrate Judge Barbara Moses.
        Case No.: 1:20-cv-10320-VSB

Dear Judge Moses:

       Plaintiff submits this letter to extend the time for Defendant Buff Bake, Inc.to respond to
the complaint.

        Defendant has been in contact with counsel for Plaintiff and has advised that, given the
holiday season, Defendant needs additional time to respond to the complaint. Defendant’s Answer
is due December 31, 2020. Plaintiff requests this Court expand the time for Defendant to answer
up to and including February 1, 2021. This is the first such request Plaintiff has made in this
matter.

       We thank the Court for its kind consideration and courtesies..

                                                       Respectfully Submitted,


                                                       /s/ Mark Rozenberg
                                                       By: Mark Rozenberg, Esq.
